DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberty (US 2007/0174531) in view of Cramer (US 2014/0364232) in further view of Strahle (US 10,143,921) in view of Kerr (US 2004/0137983).
Claim 1:  Liberty a mobile video game controller, comprising: a controller body comprising a top panel (receptacle) configured to removably couple to a portable processing unit to support and retain the portable processing unit thereon (Fig. 1B, ¶ 30), the top panel supporting a controller cable having a connector that removably couples to a power connector of the portable processing unit to electrically connect the controller to the portable processing unit (¶ 52 – “As shown in FIG. 1B, the mechanical interface 210 can include a hinge that allows the portable processing unit 10 to rotate along the hinge axis.”, ¶ 57- “A wired connection can be made through a port or connector on the portable processing unit 10 via the mechanical interface 210.”, ¶ 65); a bottom panel (20) having a plurality of control inputs operable to control one or more operations of a video game (Fig. 1a-b, ¶ 24, 27), a processor (¶ 91 – “The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor (DSP), a Reduced Instruction Set Computer (RISC) processor…”) configured to convert one or more operations of the plurality of control inputs into electrical signals and to communicate such signals to the portable processing unit (¶ 24, 27, 55-57), one or more audio ports configured to provide audio output or electrical signals for an audio output device (¶ 62); the processor configured to pass power to the portable processing unit connected to the controller cable (see above, ¶ 65); and a hinge (26) moveably connecting the top panel 
	Liberty teaches the above, but lacks explicitly suggesting the portable processing unit being a smart phone.  Liberty teaches that the portable processing unit is representative of typical portable processing units (¶ 39) and that various modifications can be applied without departing from the overall scope of the claimed invention (Abstract, ¶ 22).  Additionally an analogous art of Cramer teaches a similarly structured mobile video game controller that removably supports portable processing units for enabling game play thereon, wherein such portable processing units include smart phones.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile video game controller of Liberty to accommodate smart phones as taught by Cramer because such a modification would have yielded predictable results, namely, a means of attaching a portable processing unit to the mobile video game controller for implementing game play in which Liberty is intended (see above).  Such a modification would have been considered mere routine to one of ordinary skill in the art.
	Liberty in view Cramer (smartphone modification) teaches the above, but fails to teach the top panel configured to removably couple to a smart phone to support and 
	Liberty in view of Cramer teaches the above, but lacks explicitly suggesting mobile video game controller comprising an audio jack configured to receive an audio connector for a headset and configured to communicate with the processor.  Liberty at least teaches the video game controller comprising one or more audio ports configured 
	Liberty in view of Cramer in view of Strahle teaches the above, but lacks explicitly suggesting the mobile video gaming controller comprising a power jack configured to connect to a power source via a power cable, the processor configured to pass power from the power source through to the smart phone connected to the controller cable.  Liberty at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and the processor configured to pass power to the portable processing unit connected to the controller cable (see above, ¶ 65).  Furthermore, an analogous art of Kerr teaches a similarly structured mobile gaming controller comprising a power jack configured to connect to a power source via a power cable, the processor configured to pass power from the power source through to the smart phone (wireless phone) connected to the controller cable (Figs. 7-9, ¶ 47, 
Claim 2:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches a power bank operable to one or both of power the electronics in the bottom panel and provide power to the smartphone to charge one or more batteries of the smartphone (Liberty - ¶ 45, 64-65).
Claim 4:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches wherein at least a portion of the connector cable is integrated into the top panel (see above, Fig. 1b ¶ 52 – “As shown in FIG. 1B, the mechanical interface 210 can include a hinge that allows the portable processing unit 10 to rotate along the hinge axis.”, ¶ 57- “A wired connection can be made through a port or connector on the portable processing unit 10 via the mechanical interface 210.”, such teaching such a wired connection through the mechanical interface (hinge) to the portable processing unit via port of the portable processing unit which means that a portion of the cable is integrated in the top panel.  Furthermore, ¶ 31 indicates that the receptacle or top panel includes the hinge, which according to the above cited paragraphs is the mechanical interface the includes the wired connection).
Claim 5:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches wherein the open position includes a gaming mode position with the top panel oriented at an 
Claim 6:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches wherein the plurality of control inputs include one or more of a trigger, a bumper, a joystick, a directional pad, and a button (Liberty - ¶ 27, Fig. 1a).
Claim 7:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches further comprising a lower bracket ((71) and (72)) and an upper bracket ((74) and (76)), the upper bracket adjustable relative to the lower bracket to accommodate a smartphone therebetween irrespective of a size of the smartphone (Cramer – Figs. 1-6, ¶ 20-23).
Claim 8:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches wherein the lower bracket is configured to rotate about an axis of the hinge relative to a surface of the top panel between an extended position and a storage position (Cramer – Figs. 1-6, ¶ 20-23).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberty (US 2007/0174531) in view of Cramer (US 2014/0364232) in further view of Strahle (US 10,143,921) in view of Kerr (US 2004/0137983), and in further view of Rundell (US 2015/0031452).
Claim 3:  Liberty in view of Cramer in view of Strahle in view of Kerr teaches the above, in addition to wherein when the controller is in a closed position where the top panel is adjacent the bottom panel the controller has compact form factor (Cramer – Figs. 1-3), but fails to teaches the compact form factor allowing the controller to be stored in a pocket of a user’s garment.  Liberty at least teaches that various modifications can be In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 9, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberty (US 2007/0174531) in view of Cramer (US 2014/0364232) in further view of Strahle (US 10,143,921).
Claim 9:  Liberty teaches a mobile video game controller, comprising: a controller body comprising a top panel (receptacle) configured to removably couple to a portable processing unit to support and retain the portable processing unit between an upper bracket and a lower bracket (Fig. 1B, ¶ 30), the top panel supporting a controller cable having a connector that removably couples to a power connector of the portable processing unit to electrically connect the controller to the portable processing unit (¶ 52 – “As shown in FIG. 1B, the mechanical interface 210 can include a hinge that allows the portable processing unit 10 to rotate along the hinge axis.”, ¶ 57- “A wired 
	Liberty teaches the above, but lacks explicitly suggesting the portable processing unit being a smart phone.  Liberty teaches that the portable processing unit is representative of typical portable processing units (¶ 39) and that various modifications can be applied without departing from the overall scope of the claimed invention 
	Liberty in view Cramer (smartphone modification) teaches the above, but fails to teach the top panel configured to removably couple to a smart phone to support and retain the smart phone thereon between an upper bracket and a lower bracket irrespective of a size or shape of the smart phone and the hinge movably connecting the top panel with the bottom panel to allow the top panel to be pivoted between a closed position relative to the bottom panel and an open position relative to the bottom panel.  Liberty at least teaches that various modifications can be applied without departing from the overall scope of the invention and a hinge movably connecting the top panel with the bottom panel to allow the top panel to be pivoted (see above).  Furthermore, Cramer teaches a similarly structured mobile video game controller comprising a top panel configured to removably couple to a smart phone to support and retain the smart phone thereon between an upper bracket ((74) and (76)) and a lower bracket ((71) and (72)) irrespective of a size or shape of the smart phone (Figs. 1-4, ¶ 
	Liberty in view of Cramer teaches the above, but lacks explicitly suggesting mobile video game controller comprising an audio jack configured to receive an audio connector for a headset and configured to communicate with the processor.  Liberty at least teaches the video game controller comprising one or more audio ports configured to provide audio output or electrical signals for an audio output device (¶ 62) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous of Strahle teaches a similarly structured gaming controller comprising an audio jack configured to receive an audio connector for a headset and configured to communicate with the processor thereof (Figs. 2-3, Col. 3:47-67, Col. 7:5-23, Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile video game controller of Liberty in view of Cramer with the audio jack means of Strahle to provide intelligent audio control for gaming controllers (Strahle 
Claim 11:  Liberty in view of Cramer in view of Strahle teaches a power bank operable to one or both of power the electronics in the bottom panel and provide power to the smartphone to charge one or more batteries of the smartphone (Liberty - ¶ 45, 64-65).
Claim 13:  Liberty in view of Cramer in view of Strahle teaches wherein at least a portion of the connector cable is integrated into the top panel (see above, Fig. 1b ¶ 52 – “As shown in FIG. 1B, the mechanical interface 210 can include a hinge that allows the portable processing unit 10 to rotate along the hinge axis.”, ¶ 57- “A wired connection can be made through a port or connector on the portable processing unit 10 via the mechanical interface 210.”, such teaching such a wired connection through the mechanical interface (hinge) to the portable processing unit via port of the portable processing unit which means that a portion of the cable is integrated in the top panel.  Furthermore, ¶ 31 indicates that the receptacle or top panel includes the hinge, which according to the above cited paragraphs is the mechanical interface the includes the wired connection).
Claim 14:  Liberty in view of Cramer in view of Strahle teaches wherein the open position includes a gaming mode position with the top panel oriented at an obtuse angle of greater than 90 degrees and less than 180 degrees relative to the bottom panel (Cramer – Figs. 1-6).
Claim 15:  Liberty in view of Cramer in view of Strahle teaches wherein the plurality of control inputs include one or more of a trigger, a bumper, a joystick, a directional pad, and a button (Liberty - ¶ 27, Fig. 1a).
Claim 16:  Liberty in view of Cramer in view of Strahle teaches further comprising the lower bracket ((71) and (72)) and an upper bracket ((74) and (76)), the upper bracket slidable relative to the lower bracket to adjust a distance between the upper bracket and the lower bracket to accommodate a smartphone therebetween irrespective of a size of the smartphone (Cramer – Figs. 1-6, ¶ 20-23).
Claim 17:  Liberty in view of Cramer in view of Strahle teaches wherein the lower bracket is configured to rotate about an axis of the hinge relative to a surface of the top panel between an extended position and a storage position (Cramer – Figs. 1-6, ¶ 20-23).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberty (US 2007/0174531) in view of Cramer (US 2014/0364232) in further view of Strahle (US 10,143,921), and in further view of Kerr (US 2004/0137983).
Claim 10:  Liberty in view of Cramer in view of Strahle teaches the above, but lacks explicitly suggesting the mobile video gaming controller comprising a power jack configured to connect to a power source via a power cable, the processor configured to pass power from the power source through to the smart phone connected to the controller cable.  Liberty at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and the processor configured to pass power to the portable processing unit connected to the controller .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberty (US 2007/0174531) in view of Cramer (US 2014/0364232) in further view of Strahle (US 10,143,921), and in further view of Rundell (US 2015/0031452).
Claim 12:  Liberty in view of Cramer in view of Strahle teaches the above, in addition to wherein when the controller is in a closed position where the top panel is adjacent the bottom panel the controller has compact form factor (Cramer – Figs. 1-3), but fails to teaches the compact form factor allowing the controller to be stored in a pocket of a user’s garment.  Liberty at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile video gaming controller of Liberty in view of Cramer in view of Strahle such that the video game controller is of a compact form In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRAMAR HARPER/Primary Examiner, Art Unit 3715